                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION

****************************************************
                                      *
UNITED STATES OF AMERICA,             *             CR 98-40101-2
                                      *
                  Plaintiff,          *
                                      *                ORDER
     -vs-                             *
                                      *
DEVON JULIAN BRADFORD,                *
                                      *
                  Defendant.          *
                                      *
****************************************************
     Defendant Devon Bradford (“Bradford”) filed a motion for a sentence reduction under
Section 404 of the First Step Act.1 (Doc. 1310.) In its response, the United States objected to
Bradford’s motion, arguing that he is not eligible for a sentence reduction and, even if he is eligible,
the Court should not exercise its discretion to reduce his sentence. (Doc. 1329.) The United States
supplemented its response with Bradford’s disciplinary record while in Bureau of Prisons custody,
asserting that his record of approximately 97 incidents does not “exemplify a person motivated to
make a change in their pattern of behavior.” (Docs. 1341, 1342.) Bradford submitted a reply in
support of his motion in which he requested to speak to the Court about his time in prison and his
goals for the future if there are questions about whether he is deserving of relief under the First Step
Act. (Doc. 1347.)
       The Court held a telephonic hearing on April 7, 2020, with counsel for both parties
appearing, to address the Court’s concerns over Bradford’s prison disciplinary incidents and the
need to protect the public from further crimes. The Court remains concerned about Bradford’s
disciplinary incidents and will allow him an opportunity to address the Court if it can be arranged
telephonically.



       1
         Bradford is represented by the Assistant Federal Public Defender appointed to represent
individuals seeking relief under Section 404 of the First Step Act.
       The Eighth Circuit has held that the First Step Act does not entitle a defendant to a hearing.
See United States v. Williams, 943 F.3d 841, 843 (8th Cir. 2019). But the Eighth Circuit also
directed district courts to consider all of the 18 U.S.C. § 3553(a) factors, and it may consider post-
sentencing rehabilitation in deciding whether to impose a reduced sentenced under Section 404 of
the Fair Step Act. Id. at 844. Furthermore, the Eighth Circuit’s decision in United States v.
McDonald, 944 F.3d 769 (8th Cir. 2019), illustrates that this Court has broad discretion whether to
impose a reduced sentence under Section 404 of the First Step Act. Though this is not a plenary
resentencing, the Court concludes that hearing from the defendant in this case is relevant to
determining the extent of a reduction, if any, in the Court’s discretion. See, e.g., United States v.
Hadley, 389 F. Supp. 3d 1043, 1044 (M.D. Fla. 2019) (finding that defendant was not entitled to a
plenary resentencing under the First Step Act, but conducting a hearing where defendant and family
members were present and addressed the court). Accordingly,


       IT IS ORDERED that the parties shall advise the Court if a telephonic hearing can
       be arranged to allow Defendant Devon Bradford to appear by phone and, if so,
       provide possible dates and times that Bradford, his lawyer, and counsel for the
       United States all would be available for the hearing.

       Dated this 8th day of April, 2020.

                                               BY THE COURT:


                                               ________________________________
                                               Lawrence L. Piersol
                                               United States District Judge

ATTEST:
MATTHEW W. THELEN, CLERK


_____________________________




                                                  2
